*586We have reviewed the application of Petitioner Bolinske for an order directed to the Secretary of State to show cause why the Secretary of State should not be commanded to grant Petitioner seven additional hours to gather signatures to place an initiated measure on the ballot and, until the additional signatures have been obtained, why the Secretary of State should not be enjoined from determining the sufficiency of the number of signatures necessary to place the initiated measure on the ballot. We have also reviewed the action of the Secretary of State as set forth in the Petitioner’s affidavit.
Although the Petitioner speculates that the required number of signatures would have been obtained by midnight August 10, 1994, the Petitioner concedes that the required number of signatures to place the measure on the ballot on November 8, 1994, had not, in fact, been gathered by midnight, August 10, 1994. The action of the Secretary of State in informing Petitioner that no signatures would be accepted for filing after 5:00 p.m. on August 10, 1994, did not prevent Petitioner from continuing to gather signatures until midnight on • August 10, 1994. The Petitioner therefore lacks standing to challenge the validity of Section 16.1-01-09(7), NDCC, because the Petitioner failed to show that if the statute is unconstitutional, the number of signatures needed to place the measure on the ballot were in fact acquired by midnight on August 10, 1994. The application is therefore dismissed.
Dated at Bismarck, North Dakota, this 24th day of August, 1994.
/s/ Gerald W. VandeWalle GERALD W. VANDE WALLE Chief Justice
/s/ Herbert L. Meschke HERBERT L. MESCHKE Justice
/s/ Beryl J, Levine BERYL J. LEVINE Justice
/s/ William A. Neumann WILLIAM A. NEUMANN Justice
/s/ Dale V. Sandstrom DALE V. SANDSTROM Justice